JOHN H. SHEARER, Circuit Judge.

Findings of fact

Having taken testimony and being further advised in the premises, the court finds the facts as follows —
1. The defendants advertised for bids on rental car concession booths at the new Lee County Airport Terminal.
2. The defendants supplied bid proposals, plans and specifications to interested parties.
3. The plan drawing identified as Exhibit 1 is the plan drawing submitted to interested parties in the bid package.
4. The plaintiff submitted a bid which was designated as the highest and best bid at a public meeting of the defendants.
5. The plaintiff was formally notified by the defendants that it was the highest and best bidder.
6. The location of the rental car counters within the new terminal building as shown in Exhibit 1 was a material term in the bid plans and specifications in that the financial success of the plaintff’s business depends materially on the locations of counters within an airport.
7. The plaintiff relied upon the configuration and location of the counters as shown in Exhibit 1 in the computation of its bid.

Conclusions of law

Having heard the argument of counsel and being further advised in the premises, the court concludes that Florida Státute §125.35 and Florida case law places Florida in line with those jurisdictions which hold that the contract between a public body and a bidder *189is formed upon the acceptance of the bid by the public body. After the bid is accepted, the public body and the bidder are irrevocably bound to the terms and conditions of the bid documents, and the subsequent execution of a written contract is simply a formality.
The court therefore concludes thát the defendants were without the power to provide in paragraph 17 of the bid specifications that they would not be bound until the execution of a formal contract by the plaintiff and the defendants, and the defendants were likewise without the power to alter the bid proposal, plans and specifications, and in particular, the configuration and location of the concession counters as shown by Exhibit 1, after the bid of the plaintiff had been accepted.

Final judgment

The court orders the defendants to submit a formal written contract for execution by the plaintiff and the court orders that such contract shall conform with the terms and conditions of the bid proposal, plans and specifications, and in particular, with the location and configuration of the concession counters as shown on the plan drawing identified as Exhibit 1.